272 F.2d 396
UNITED STATES of America, Appellee,v.Robert BRADFORD, Petitioner-Appellant.
No. 6.
Docket 25607.
United States Court of Appeals Second Circuit.
Submitted October 13, 1959.
Decided November 4, 1959.

Appeal from the United States District Court for the Southern District of New York, 178 F.Supp. 709, Frederick van Pelt Bryan, Judge.


1
Robert Bradford appeals from an order denying his petition for a writ of error coram nobis to vacate a judgment of conviction against him for using the mails to defraud entered on December 7, 1949, on his plea of guilt and on which he has served his sentence.


2
See also United States ex rel. Bradford v. Thompson, 2 Cir., 185 F.2d 1021; United States v. Bradford, 2 Cir., 194 F.2d 197, certiorari denied Bradford v. United States, 343 U.S. 979, 72 S.Ct. 1079, 96 L.Ed. 1371, certiorari denied 347 U.S. 945, 74 S.Ct. 642, 98 L.Ed. 1093; and see D.C.S.D.N.Y., 122 F.Supp. 915; 2 Cir., 238 F.2d 395, certiorari denied 352 U.S. 1002, 77 S.Ct. 558, 1 L.Ed.2d 546.


3
Robert Bradford, petitioner-appellant, pro se.


4
S. Hazard Gillespie, Jr., U. S. Atty., and Samuel Sheres and George I. Gordon, Asst. U. S. Attys., S.D.N.Y., New York City, for appellee.


5
Before CLARK, Chief Judge, MOORE, Circuit Judge, and J. JOSEPH SMITH, District Judge.


6
PER CURIAM.


7
Affirmed on the opinion of District Judge Bryan, D.C.S.D.N.Y., 178 F.Supp. 709.